AMENDED ORDER RE STIPULATION OF SETTLEMENT
RALPH G. PAGTER, Bankruptcy Judge.
On September 15,1986, after notice to all interested parties, the Stipulation of Settlement dated August 25 and 26, 1986, between the Co-Trustees and the Securities and Exchange Commission came on for hearing before this Court.
Having considered the Stipulation of Settlement, the documents filed in response thereto, and argument and representations of counsel, and all the pleadings and documents in this bankruptcy case and these adversary proceedings; and it appearing to the Court that there exists a bona fide dispute between the parties to the Stipulation of Settlement as to the status and right or entitlement of the Commission to intervene or appear under Bankruptcy Code Section 1109(b), 11 U.S.C. § 1109(b), and to impose a constructive trust on certain funds transferred to the Co-Trustees pursuant to a Stipulation and Order dated March 21, 1984 entered in a then-pending case, SEC v. Thomas D. Carter, et al., No. 83-7645 RJK (C.D.Cal), and that upon entry of this Order the parties will have fully settled all the disputes between them concerning the disposition of those funds, and the funds will remain property of the debtors’ estates as earlier ordered by this Court; and it further appearing that resolution of these disputes will facilitate the expeditious processing of the claims filed in this estate; the Court finds that the notice given of the Stipulation of Settlement was appropriate given the particular circumstances herein; and that it is in the best interests of the parties to the Stipulation of Settlement, the claimants to the estates and the administration of the estates that this Stipulation of Settlement be approved. Accordingly, pursuant to Bankruptcy Rule 9019(a),
IT IS HEREBY ORDERED
(A) that the following orders of this Court be and hereby are vacated:
(1) Findings of Fact, Conclusions of Law and Order Denying SEC’s Motion for Summary Judgment; Granting Co-Trustees Summary Judgment; and Granting Co-Trustee’s Motion That Funds Held by the Co-Trustees Are Property of the Debtors’ Estate, entered November 27, 1985 [55 B.R. 543];
(2) Memorandum Opinion dated October 9, 1985 Granting Co-Trustees’ Motion for Order Determining Nature of Funds, Denying the Motion of the SEC for Summary Judgment and Granting Summary Judgment to the Co-Defendant Trustees;
(3) Order Denying Motion to Intervene, entered June 14, 1984, which denied the Commission’s Motion to intervene in the bankruptcy cases under 11 U.S.C. § 1109(b);
(4) Orders entered October 23, 1984 and November 7, 1984, which granted the Commission standing to prosecute the adversary proceedings pursuant to 11 U.S.C. § 1109(a) but which denied the Commission the right of appeal;
(B) that the following documents filed in these cases be and hereby are deemed withdrawn:
(1) All notices of appeal filed by the Securities and Exchange Commission;
*114(2) The Motion by the Securities and Exchange Commission to Intervene As Party in Interest Pursuant to Section 1109(b) of the Bankruptcy Code, filed April 4, 1984;
(C) that the Complaint to Receive Money and Impose Constructive Trust, filed by the SEC on July 23, 1984 in the adversary proceedings be, and hereby is, dismissed with prejudice.
IT IS FURTHER ORDERED that the funds transferred to the Co-Trustees pursuant to the March 21,1984 Stipulation and Order issued in Case No. 83-7645 RJK (C.D.Cal.) be and hereby are deemed property of the debtors’ estate herein.
SO ORDERED.